ORDER OF REMAND
GARY P. SULLIVAN, Chief Justice.
Appellants, who are defendants in an intra-family dispute regarding a house devised to plaintiffs and one of the defendants, Helen Bighorn, were to appear in Tribal Court for trial on March 23, 2001 at 9:00 a.m. The appellants claim that they were not properly served with notice of the trial date. The record shows that both plaintiffs were served on March 21, 2001 at 2:48 p.m. (14:58 as shown on the Certificate of Service). However, the Certificate of Service is defective on its face in that it does not specify the location of the personal service. Further, the defendants filed an affidavit, which accompanied their Petition for Review, stating that neither of them had been personally served at anytime prior to the trial date of March 23, 2001.
After listening to oral arguments of both parties and after careful review of the record, it was the unanimous decision of this Court that the plaintiffs had not been properly served pursuant to Title VIII CCOJ 2000 § 102 and such failure denied them due process of law.
IT IS NOW THEREFORE, THE ORDER OF THIS COURT THAT:
The default judgment issued by the Tribal Court on March 27, 2001, is vacated and the matter is remanded to the Tribal Court for the purpose of a new trial.